Title: To Benjamin Franklin from William Brailsford, 8 June 1781
From: Brailsford, William
To: Franklin, Benjamin


Amsterdam the 8th June 1781
Agreeable to promise, I take the liberty of informing your Excellency, that the Crew of the South Carolina being happily compleated, and every difficulty removed, that we shall in the Course of a few Days be ready to put to Sea— Should you have any Commands, I should esteem myself particularly favord, to be honor’d with them, when your Excellency may rely on their having the greatest Care shown them— Please to direct for me to the care of Messr De Neufville & fils, and believe me with the truest Respect Sir Your most Obdt Hum Sert
William Brailsford
 
Addressed: A Son Excellence Mons Franklin / Ministre Plenipotenre des Etats Unis de / L’Amerique a Passy pres / de Paris
Notation: Wm. Brailsford June 8 1781
